DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Dhong et al. (US 2003/0005237), “Dhong”, in view of Roberson et al. (US 2006/0085617), “Roberson”.

2.	As per claim 1, Dhong discloses a memory system including a plurality of memory devices [figure 1A]; and a host suitable for: transmitting, to the memory system, a first request for allocating the plurality of memory devices into a first memory group for processing a first type of data [L1 Cache, figure 1A] and a second memory group for processing a second type data [L2 or Main Memory, figure 1A], and transmitting, to the memory system, data and address information on a target memory block of a target memory group, among the first and second memory groups, to store the data, the target memory group being selected based on whether the data is of the first type or the second type [storing data in the L1, L2 cache or main memory, figure 2]; wherein the memory system is suitable for: allocating the plurality of memory devices into the first memory group [L1 Cache, figure 1A] and the second memory group [L2 or Main Memory, figure 1A] based on the first request, and writing the data in the [writing data in the L1, L2 cache or main memory, figure 2].
	Dhong does not disclose expressly reallocating based on updated statuses.
	Roberson discloses reallocating based on updated statuses in the abstract.
	Dhong and Roberson are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to a person of ordinary skill in the art to modify Dhong by including the system configuration update as taught b Roberson in the abstract.
	The motivation for doing so would have been to prevent allocation fault as expressly taught by Roberson in paragraph 3.

3.	As per claim 2, the cited prior arts disclose wherein the first type of data is acceleration data [L1 cache, figure 1A, Dhong] and the second type of data is non-acceleration data [L2 cache or main memory, figure 1A, Dhong].

Conclusion
A.	Claims Rejected
	Claims 1 and 2 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138